UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1033



MICHAEL H. DITTON,

                                              Plaintiff - Appellant,

          versus


LEGAL TIMES; AM-LAW PUBLISHING CORPORATION;
AMERICAN LAWYER MEDIA, L.P., ASSOCIATED
PROPERTIES OF DELAWARE, INCORPORATED,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Virginia, at Alexandria. Robert G. Doumar, Senior District Judge.
(CA-96-1277-A)


Submitted:   September 30, 1997           Decided:   October 29, 1997


Before ERVIN and MOTZ, Circuit Judge, and PHILLIPS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michael H. Ditton, Appellant Pro Se. Richard S. Hoffman, Megan E.
Hills, WILLIAMS & CONNOLLY, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael H. Ditton appeals the district court's entry of sum-

mary judgment against him in this defamation action under the

court's diversity jurisdiction. 28 U.S.C.A. § 1332 (West 1993 &
Supp. 1997). Ditton alleged that he was defamed in an article

published in the Legal Times on August 12, 1996, and subsequently

republished in at least two other outlets. The article discussed a

lawsuit Ditton had brought against a law firm with which he had

been associated. The district court heard oral argument on defen-

dants' motion for summary judgment, and subsequently granted the
motion. Ditton appeals this order, as well as an order denying his

Fed. R. Civ. P. 59 motion to vacate the judgment and to compel

production of documents.

     The district court, in a thorough opinion, concluded that
defendants were protected by the privilege to fairly report on

judicial proceedings.* Ditton challenges the applicability of this
privilege on appeal. We have thoroughly reviewed his claims, and

conclude that they are without merit. We agree with the district
court's conclusion that the privilege applies in this case, and

affirm the judgment. In addition, we hold that the district court

did not abuse its discretion in refusing to vacate the judgment on

Ditton's Rule 59 motion. We dispense with oral argument because the




 * Ditton v. Legal Times, 947 F. Supp. 227 (E.D. Va. 1996).

                                2
facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                        AFFIRMED




                                3